Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/20/21.  Claim(s) 16-19 are cancelled.  Claim(s) 1-15 and 20-22 are pending. Claim(s) 4-7, 14, 15, 21, and 22 have been withdrawn. 
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/888,716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments and declaration with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Claim 1 is in condition for allowance, claims 4-7, 21, and 22, withdrawn due to a species election, are hereby rejoined and examined for patentability.
The objection to the drawings put forth in the Office action mailed 5/14/21 is maintained and repeated below for convenience.

Drawings
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13). 
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     
Since the color petition of 12/07/20 was not granted in the decision of 3/4/21, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings.
Applicant may file a renewed petition to include color drawings, which must be accompanied by the necessary fee. 
Regardless of which option the Applicant chooses, the response should include a cover sheet saying that it’s a reply to the Quayle action (i.e. not a response to the previously dismissed petition); this is true if Applicant sends a new petition or sends replacement black and white drawings.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter F. Corless on 1/28/22.
Please cancel claims 13-15.
In claim 8 please delete the extra period at the end of the claim.
In claim 11 after “wherein the PLAG is” please insert “further”.
In claim 12 after “wherein the PLAG is” please insert “further”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: as stated in the declaration, the disclosure of Han et al. cites a poorly characterized CFUs assay, which is known to be a poor assay in regards to acute radiation syndrome, and is recognized as not being a reasonable assessment of success for the treatment of acute radiation syndrome.  Additionally, the cited prior art is silent as to the other instantly claimed properties and benefits, e.g. the improvement of pulmonary dysfunction.
The instant inventors have discovered, via experimentation, that the instantly claimed composition provides dramatically improved survival after irradiation when treated with PLAG versus control.

This application is in condition for allowance except for the following formal matters: 
The disposition of the drawings as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Conclusion
Claim(s) 13-19 are cancelled.  Claim(s) 1-12 and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627


/SARAH PIHONAK/Primary Examiner, Art Unit 1627